Exhibit 10.2 – Second Form of Executive Officer Indemnification Agreement



INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into this
____ day of __________, 2020 between O'Reilly Automotive, Inc., a Missouri
corporation (the “Company”), and [INSERT OFFICER NAME] (“Indemnitee”), the
[INSERT OFFICER TITLE] of the Company.

WHEREAS, Indemnitee serves or has been nominated to serve as an officer of the
Company and agrees, on the condition that Indemnitee be so indemnified, to
continue to serve or to serve as an officer of the Company and in such capacity
will render services to the Company;

WHEREAS, the Company is aware that because of the increased exposure to
litigation subjecting officers to expensive litigation risks, talented and
experienced persons are increasingly reluctant to serve or continue to serve as
directors and officers of corporations unless they are appropriately
indemnified;

WHEREAS, the Company is also aware that statutes and judicial decisions
regarding the duties of directors and officers are often difficult to apply,
ambiguous or conflicting and therefore fail to provide directors with adequate
guidance regarding the proper course of action;

WHEREAS, the Company desires to attract and retain the services of highly
experienced and capable individuals, such as Indemnitee, to serve as officers of
the Company and to indemnify certain of its officers so as to provide them with
the maximum protection permitted by law;

WHEREAS, the Company believes that it is reasonable, prudent, fair, proper and
necessary to protect certain of the Company’s officers from the risk of
judgments, fines, settlements and other expenses that may occur as a result of
their service to the Company;

WHEREAS, in recognition of Indemnitee’s reliance on the provisions of the
Amended and Restated Bylaws of the Company (the "Bylaws") that require
indemnification of Indemnitee to the fullest extent permitted by law, and in
part to provide Indemnitee with specific contractual assurance that the
protection promised by such Bylaws will be available to Indemnitee (regardless
of, among other things, any amendment to or revocation of such Bylaws or any
change in the composition of the Company’s board of directors (the “Board”) or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of, and the advancement of expenses
to, Indemnitee to the fullest extent, whether partial or complete, permitted by
law and as set forth in this Agreement.  

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Indemnitee, intending to be legally bound, hereby agree as follows:

SECTION 1.Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:
(a)“Change of Control” shall be deemed to have occurred in any one of the
following circumstances occurring after the date hereof:  (i) there shall have
occurred an event required to be reported with respect to the Company in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item or any similar schedule or form) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), regardless of whether the Company is
then subject to such reporting requirement, (ii) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) shall have become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding voting securities, (iii)
the Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter or (iv) all or substantially all the
assets of the Company are sold or disposed of in a transaction or series of
related transactions.
(b)“Enterprise” means any Person of which Indemnitee is or was a Fiduciary.
(c)“Expenses” means all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, appeal bonds, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or out-of-pocket expenses) actually and reasonably
incurred in connection with (i) any Proceeding or (ii) establishing or enforcing
any right to indemnification or advancement of expenses under this Agreement,
applicable law, any other agreement, or any provision of the Company’s Amended
and Restated Articles of Incorporation (the "Articles of Incorporation") or
Bylaws now or hereafter in effect or otherwise; provided, however, that
“Expenses” shall not include any Liabilities.

--------------------------------------------------------------------------------

(d)“Fiduciary” means an individual serving as a director, officer, trustee,
general partner, managing member, fiduciary, board of directors’ committee
member, employee or agent of (i) the Company, (ii) any resulting corporation in
connection with a consolidation or merger to which the Company is a party or
(iii) any other Person (including an employee benefit plan) at the request of
the Company, including any service with respect to an employee benefit plan, its
participants or its beneficiaries.
(e)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party  (other than as Independent Counsel with respect to matters concerning the
rights of Indemnitee under this Agreement or of other indemnities under similar
indemnification agreements) or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder.  For the avoidance of doubt, any
law firm or member of a law firm that shall have advised either party with
respect to the review and preparation of this Agreement shall not be Independent
Counsel for the purposes of this Agreement.
(f)“Liabilities” means liabilities of any type whatsoever incurred by reason of
(i) the fact that Indemnitee is or was a Fiduciary or (ii) any action taken (or
failure to act) by him or her or on his or her behalf in the capacity of
Fiduciary, including, but not limited to, any judgments, fines (including any
excise taxes assessed on Indemnitee with respect to an employee benefit plan),
ERISA excise taxes and penalties, and penalties and amounts paid in settlement
of any Proceeding (including all interest, assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties or
amounts paid in settlement).
(g)“Person” means any individual, corporation, partnership, joint venture, firm,
association, limited liability company, trust, estate, governmental unit or
other enterprise or entity.
(h)“Proceeding” means any threatened, pending or completed investigation, civil
or criminal action, third-party action, derivative action, claim, suit,
arbitration, counterclaim, cross claim, alternative dispute resolution
mechanism, inquiry, administrative hearing or any other proceeding whether
civil, criminal, administrative, legislative or investigative, including any
appeal therefrom in which Indemnitee was involved, or threatened to be involved,
as a party, witness or otherwise by reason of (i) the fact that Indemnitee is or
was a Fiduciary or (ii) any action taken (or failure to act) by him or her or on
his or her behalf in the capacity of Fiduciary.
(i)“Subsidiary” means any Person of which a majority of the outstanding voting
securities or other voting equity interests are owned, directly or indirectly by
the Company.
SECTION 2.Services by Indemnitee.  Indemnitee agrees to continue to serve, or to
serve, as an officer of the Company at the will of the Company for so long as
Indemnitee is duly elected and qualified, appointed or until such time as
Indemnitee tenders a resignation in writing or is removed as an officer in
accordance with the Missouri General and Business Corporation Law (the “MGBCL”),
or the Bylaws as amended from time to time; provided, however, Indemnitee may at
any time and for any reason resign from such position.
SECTION 3.Indemnification.
(a)Indemnification.  Subject to the further provisions of this Agreement, the
Company hereby agrees to and shall indemnify Indemnitee and hold him or her
harmless from and against any and all Expenses and Liabilities incurred by
Indemnitee or on Indemnitee’s behalf, to the fullest extent permitted by
applicable law in effect on the date hereof, and to such greater extent as
applicable law may thereafter permit or authorize.
(b)Presumptions.
(i)Upon making any request for indemnification under this Agreement, Indemnitee
shall be presumed to be entitled to such indemnification and, in connection with
any determination with respect to entitlement to indemnification under Section
4(c) hereof, the Company shall have the burdens of coming forward with clear and
convincing evidence and of persuasion to overcome that presumption in connection
with the making by any Person of any determination contrary to that presumption.
 Neither the failure of any Person to have made such determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by any Person that Indemnitee has not
met any applicable standard of conduct, shall be a defense to any such action by
Indemnitee or create a presumption that Indemnitee has not met the applicable
standard of conduct.
(ii)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of such Enterprise in the
course of their duties,

--------------------------------------------------------------------------------

or on the advice of legal counsel for such Enterprise or on information or
records given or reports made to such Enterprise by an independent certified
public accountant or by an appraiser or other expert selected by such
Enterprise.  The provisions of this Section 3(b) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed or found to have met the applicable standard of conduct set forth in
this Agreement.
(iii)If the Person empowered or selected under Section 4(c) hereof to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within ninety (90) calendar days after the final determination in
the Proceeding, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (A) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification or (B)
a prohibition of such indemnification under applicable law.
(iv)The knowledge and/or actions, or failure to act, of any other Fiduciary
shall not be imputed to Indemnitee for purposes of determining any right to
indemnification under this Agreement.
(c)Effect of Certain Proceedings.  The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
that Indemnitee had reason to believe his or her conduct was unlawful.
SECTION 4.Advance of Expenses; Indemnification Procedure.
(a)Notice by Indemnitee and Claim for Indemnification.  Indemnitee shall, as
promptly as reasonably practicable under the circumstances, notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or any
other matter which may be subject to indemnification of Liabilities or
advancement of Expenses covered by this Agreement; provided however, that any
delay or failure to so notify the Company shall relieve the Company of its
obligations hereunder only to the extent, if at all, that the Company is
actually and materially prejudiced by reason of such delay or failure.  Notice
to the Company shall be directed to the general counsel of the Company, at the
addresses shown on the signature page of this Agreement (or such other address
as the Company shall designate in writing to Indemnitee) in accordance with
Section 17 hereof.  To obtain indemnification or advancement of Expenses under
this Agreement, Indemnitee shall submit a written request therefor, which shall
include a reasonably comprehensive accounting of amounts for which
indemnification is being sought and shall refer to one or more of the provisions
of this Agreement pursuant to which such claim is being made and may designate
that payment be made to another Person on Indemnitee’s behalf.  
(b)Advancement of Expenses.  The Company shall advance all Expenses incurred by
Indemnitee or on Indemnitee’s behalf, without regard to Indemnitee’s ultimate
entitlement to indemnification under the other provisions of this Agreement.
 Indemnitee hereby undertakes to repay such amounts advanced unless Indemnitee
is entitled to be indemnified by the Company.  Any advance, and undertakings to
repay pursuant to this Section, shall be unsecured and interest free.  The
advances to be made hereunder shall be paid by the Company to Indemnitee within
thirty (30) calendar days following delivery of any written request, from time
to time, by Indemnitee to the Company.  Advances payable hereunder shall include
any and all reasonable Expenses incurred pursuing an action to enforce this
right of advancement, including Expenses incurred preparing and forwarding any
statements to the Company to support the advances claimed.
(c)Determination of Entitlement to Indemnification.  A determination, if
expressly required by applicable law, with respect to Indemnitee’s entitlement
to indemnification hereunder shall be made within ninety (90) calendar days
after final determination in the Proceeding by (i) a majority vote of the Board
who are not parties to the Proceeding in respect of which indemnification is
sought by Indemnitee, even though less than a quorum, or (ii) by a committee of
such directors designated by a majority vote of such directors even though less
than a quorum, or (iii) if there are no such directors, or if such directors so
direct, by Independent Counsel in a written opinion to the Board (a copy of
which opinion shall be delivered to Indemnitee) or (iv) if so directed by the
Board, by a vote of the shareholders; provided, however, that if there has been
a Change of Control at or prior to the time of such notice by Indemnitee,
Indemnitee’s entitlement to indemnification shall be determined within the
foregoing time period by Independent Counsel selected by Indemnitee, such
determination to be set forth in a written opinion to the Board (a copy of which
opinion shall be delivered to Indemnitee).  The Company agrees to pay the
reasonable fees of any Independent Counsel.  If, pursuant to the foregoing, it
is determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made (net of all amounts, if any, previously advanced to
Indemnitee or other Persons on Indemnitee’s behalf) within thirty (30) calendar
days from the date of notice to the Company of the determination.  Indemnitee
shall reasonably cooperate in the making of such determination, including
providing upon reasonable advance request any documentation or information that
is not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Person making such determination shall be
included as

--------------------------------------------------------------------------------

Expenses for the purposes of this Agreement.  Nothing in this Section 4(c) shall
be construed to limit or modify the presumptions in favor of Indemnitee set
forth in Section 3(b).
(d)Notice to Insurers.  If, at the time of the receipt of any notice of any
Proceeding pursuant to Section 4(a) hereof, the Company has directors’ and
officers’ liability insurance in effect, then the Company shall give, if
required, prompt notice of the commencement of such Proceeding to the directors’
and officers’ liability insurers in accordance with the procedures set forth in
the respective policies.  The failure or refusal of such insurers to pay any
such amount shall not affect or impair the obligations of the Company under this
Agreement.
(e)Control of Defense; Counsel Costs; Settlement.  In connection with paying the
Expenses of any Proceeding against Indemnitee under Section 4(b), the Company
shall be entitled to elect to assume the defense of such Proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, by the delivery to Indemnitee of written notice of its election to do
so.  After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company shall not be liable to
Indemnitee under this Agreement for any fees of separate counsel subsequently
incurred by Indemnitee with respect to the same Proceeding; provided, that (i)
Indemnitee shall have the right to employ counsel in any such Proceeding at
Indemnitee’s expense; and provided, further (ii) if (A) the employment of
counsel by Indemnitee has been authorized by the Company, (B) Indemnitee has
been advised by counsel that there is an actual conflict of interest between the
Company and Indemnitee in the conduct of any such defense under the applicable
standards of professional conduct or (C) the Company shall not have employed
counsel to assume the defense of such Proceeding within a reasonable period of
time, then in any such event the fees and expenses of Indemnitee’s counsel shall
be at the expense of the Company.  The Company shall not be entitled to assume
the defense of any Proceeding as to which Indemnitee has received the advice
provided for in (B) above.  If two or more persons, including Indemnitee, may be
entitled to indemnification from the Company as parties to any Proceeding, the
Company may require Indemnitee to use the same legal counsel as the other
parties.  Indemnitee shall have the right to use separate legal counsel in the
Proceeding, but the Company shall not be liable to Indemnitee under this
Agreement for the fees and expenses of separate legal counsel incurred after the
notice from the Company of the requirement to use the same legal counsel as the
other parties, unless Indemnitee has been advised by counsel that there is an
actual conflict of interest under the applicable standards of professional
conduct between Indemnitee and any of the other parties required by the Company
to be so represented by the same legal counsel.  The Company shall not settle
any action or claim in any manner that would impose any limitation or
unindemnified penalty on Indemnitee without Indemnitee’s written consent, which
consent shall not be unreasonably withheld.  In connection with any retention of
counsel by an Indemnitee, Expenses shall be limited to not more than one (1) law
firm plus, if applicable, local counsel in respect of a particular Proceeding.
 In the event the Company is not entitled to assume the defense of a Proceeding
or elects not to assume the defense under the terms hereof, it is entitled to
participate in the defense at its own expense.
SECTION 5.Remedies of Indemnitee.
(a)In the event that (i) a determination is made pursuant to Section 4(c) of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section
4(b) hereof, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 4(c) hereof within ninety (90) calendar days after
final determination in the Proceeding or (iv) payment of indemnification is not
made pursuant to Section 4(c) hereof within thirty (30) calendar days after the
date of notice to the Company of the determination that Indemnitee is entitled
to indemnification, Indemnitee shall be entitled to an adjudication by a court
of competent jurisdiction of his entitlement to such indemnification,
advancement of Expenses, or to recover damages for breach of this Agreement.
 The Company shall not oppose Indemnitee’s right to seek any such adjudication.
(b)In the event that a determination shall have been made pursuant to
Section 4(c) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 5
shall be conducted in all respects as a de novo trial and Indemnitee shall not
be prejudiced by reason of that adverse determination.  In any judicial
proceeding commenced pursuant to this Section 5 the Company shall have the
burdens of coming forward with clear and convincing evidence and of persuasion
that Indemnitee is not entitled to indemnification, and the Company may not
refer to or introduce into evidence any determination pursuant to Section 4(c)
of this Agreement adverse to Indemnitee for any purpose.  If a determination
shall have been made pursuant to Section 4(c) hereof that Indemnitee is entitled
to indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 5, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
(c)In the event that Indemnitee, pursuant to this Section 5, seeks a judicial
adjudication to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all Expenses
actually and reasonably incurred by him or her in such judicial adjudication.
 If it shall be determined in said judicial adjudication that Indemnitee is
entitled to receive part but not all

--------------------------------------------------------------------------------

of the indemnification sought, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all Expenses
reasonably incurred by Indemnitee in connection with such judicial adjudication.
(d)The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 5 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
SECTION 6.Nonexclusivity.  The indemnification provided by this Agreement shall
be in addition to any rights to which Indemnitee may be entitled under the
Articles of Incorporation, the Bylaws, any agreement, any vote of shareholders
or disinterested directors, the MGBCL or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such office.
SECTION 7.Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses or Liabilities actually or reasonably incurred by
Indemnitee in investigation, defense, appeal or settlement of any Proceeding,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses and Liabilities to which
Indemnitee is entitled.  Moreover, notwithstanding any other provision of this
Agreement, in the event that Indemnitee has been successful on the merits or
otherwise in defense of any or all claims for which indemnification is sought
hereunder, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.  
SECTION 8.Mutual Acknowledgment.  Both the Company and Indemnitee acknowledge
that in certain instances, federal or state law or applicable public policy may
prohibit the Company from contributing, advancing expenses or indemnifying
Indemnitee under this Agreement or otherwise.  If the Company is prohibited from
performing under any part of this Agreement due to the any of the items
indicated in this Section 8, such non-performance shall not constitute a breach
of this Agreement.
SECTION 9.Directors’ and Officers’ Liability Insurance.  The Company shall use
its commercially reasonable efforts to obtain and maintain on an ongoing basis a
policy or policies of insurance providing liability insurance for Fiduciaries so
long as they are employees, including Indemnitee, in respect of acts or
omissions occurring while serving in such capacity, and to ensure the Company’s
performance of its indemnification obligations under this Agreement.  To the
extent that the Company maintains a policy or policies of insurance pursuant to
this Section 9, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms.
SECTION 10. Severability. If this Agreement or any portion hereof shall be
invalidated or ruled to be unenforceable on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee to the
fullest extent permitted by applicable law and the court is expressly requested
and authorized to construe this Agreement in order, as closely as possible, to
provide the benefits to Indemnitee intended by this Agreement.
SECTION 11. Duration of Agreement. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving as a Fiduciary even though Indemnitee may have ceased to serve in
such capacity at the time of any action or other covered proceeding.
SECTION 12. Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee as follows:
(a)Excluded Acts.  No indemnification shall be made for any acts or omissions or
transactions if and to the extent that it shall be finally determined, that an
officer may not be relieved of liability arising from any such acts or omissions
or transactions under the MGBCL;
(b)Claims Initiated by Indemnitee.  No indemnification or advance of Expenses to
Indemnitee shall be made with respect to Proceedings or claims initiated or
brought voluntarily by Indemnitee and not by way of defense or compulsory
counterclaim, except with respect to such Proceedings brought to establish or
enforce a right to indemnification or advancement of Expenses under this
Agreement or any other statute or applicable law or otherwise as required under
Section 351.355.3 of the MGBCL or any provision of the Articles of Incorporation
or Bylaws, unless (i) the Board of Directors has approved the initiation or
bringing of such Proceeding (or any part of any Proceeding) or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law;
(c)Lack of Good Faith.  No indemnification shall be made to indemnify Indemnitee
for any Expenses or Liabilities incurred by Indemnitee with respect to any
Proceedings instituted by Indemnitee to enforce or interpret this Agreement, if
it shall be determined by a final judgment or other final adjudication, not
subject to further appeal or review, that each of the material assertions made
by Indemnitee in such proceeding was not made in good faith or was frivolous;

--------------------------------------------------------------------------------

(d)Insured Claims.  No indemnification shall be made to indemnify Indemnitee for
Expenses or Liabilities of any type whatsoever if, but only to the extent that,
Indemnitee shall have actually received payment with respect to any such
Expenses or Liabilities from an insurer under any policy of directors’ and
officers’ liability insurance maintained by the Company, and any such payment
shall not be recovered (in whole or in part) from Indemnitee by such insurer;
(e)Claims under Section 16(b) or Sarbanes-Oxley Act.  No indemnification shall
be made under this Agreement for Expenses, Liabilities and the payment of
profits arising from (i) the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Exchange Act or any similar state or local law
with respect to the disgorgement of “short swing” profits or (ii) any
reimbursement of the Company by Indemnitee of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) from an accounting
restatement by the Company, or the payment to the Company of profits arising
from the purchase, sale or other acquisition or transfer by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act) or under any
employee benefit plan of the Company or other compensatory agreement to which
Indemnitee is a party; or
(f)Unauthorized Settlements.  No indemnification shall be made under this
Agreement for any amounts paid in settlement of any Proceedings covered hereby
without the prior consent of the Company to such settlement, which consent shall
not be unreasonably withheld;

provided, that nothing in this Section 12 shall be construed to limit or modify
the presumptions in favor of Indemnitee set forth in Section 3(b).

SECTION 13. Effectiveness of Agreement. The indemnification permitted under the
terms of certain provisions of this Agreement shall be effective as of the date
first-above written and shall apply to acts or omissions of Indemnitee which
occurred prior to such date if Indemnitee was a Fiduciary at the time such act
or omission occurred.
SECTION 14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, and all of which shall
constitute one and the same agreement.
SECTION 15. Successors and Assigns.
(a)This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, and executors, administrators, personal and legal
representatives.  The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the assets of the Company expressly to assume and agree to
perform this Agreement in the manner and to the same extent that the Company
would be required to perform if no such succession had taken place.
(b)The right to indemnification and advancement of Expenses provided by this
Agreement shall continue as to a person who has ceased to be a Fiduciary.  If
Indemnitee is deceased and would have been entitled to indemnification under any
provision of this Agreement, when requested in writing by the spouse of
Indemnitee, and/or Indemnitee’s heirs, executors, administrators, legatees or
assigns, the Company shall provide appropriate evidence of the Company’s
agreement set out herein.  
SECTION 16. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.
SECTION 17. Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand or by courier and receipted for by the party addressee, on the
date of such receipt, (ii) if mailed by domestic certified or registered mail
with postage prepaid, on the third business day after the date postmarked or
(iii) if sent by facsimile transmission and fax confirmation is received, on the
next business day following the date on which such facsimile transmission was
sent. Addresses for notice to either party are as shown on the signature page of
this Agreement, and may be subsequently modified by written notice.
SECTION 18. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall, at the Company’s expense, execute all
documents required and do all acts that may be necessary to secure such rights
and to enable the Company effectively to bring suit to enforce such rights.

--------------------------------------------------------------------------------

SECTION 19. Evidence of Coverage. Upon request by Indemnitee, the Company shall
provide copies of any and all directors’ and officers’ liability insurance
policies obtained and maintained in accordance with Section 9 of this Agreement.
SECTION 20. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or part, the parties agree that, in such event, the Company shall
contribute to the payment of Indemnitee’s Expenses and Liabilities in an amount
that is just and equitable in the circumstances, taking into account, among
other things, contributions by other directors and officers of the Company
pursuant to indemnification agreements or otherwise. The Company and Indemnitee
agree that, in the absence of personal enrichment of Indemnitee, or acts of
intentional fraud or dishonest or criminal conduct on the part of Indemnitee, it
would not be just and equitable for Indemnitee to contribute to the payment of
Expenses and Liabilities arising out of a Proceeding in an amount greater than:
(i) in a case where Indemnitee is a director of the Company or any of its
subsidiaries but not an officer of either, the amount of fees paid to Indemnitee
for serving as a director during the twelve (12) months preceding the
commencement of such Proceeding; or (ii) in a case where Indemnitee is a
director of the Company or any of its subsidiaries and is an officer of either,
the amount set forth in clause (i) plus five (5) percent of the aggregate cash
compensation paid to Indemnitee for serving as such officer(s) during the twelve
(12) months preceding the commencement of such Proceeding; or (iii) in a case
where Indemnitee is only an officer of the Company or any of its subsidiaries, 5
percent of the aggregate cash compensation paid to Indemnitee for serving as
such officer(s) during the twelve (12) months preceding the commencement of such
Proceeding. The Company shall contribute to the payment of Expenses and
Liabilities covered hereby to the extent not payable by Indemnitee pursuant to
the contribution provisions set forth in the preceding sentence.
SECTION 21. No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Expense or Liability
of Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, the Articles of Incorporation, the Bylaws or
otherwise) of the amounts otherwise indemnifiable hereunder. This Agreement
shall supersede any prior indemnification agreement between Indemnitee and the
Company.
SECTION 22. Specific Performance. The Company and Indemnitee recognize that if
any provision of this Agreement is violated by the Company, Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, Indemnitee shall be entitled, if Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as Indemnitee may elect it to pursue.
SECTION 23. Representations of the Company. The Company represents and warrants
to Indemnitee that neither the execution and delivery of this Agreement by the
Company nor the consummation of the transactions set forth herein or
contemplated hereby will conflict with or result in any violation of, or
constitute a breach of, or a default under, the Articles of Incorporation or
Bylaws, or under any contract, instrument, agreement, understanding, mortgage,
indenture, lease, insurance policy, permit, concession, grant, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to the Company.
SECTION 24. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
state of Missouri without application of the conflict of laws principles
thereof.
SECTION 25. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction and venue of the courts of the state of
Missouri for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement.
SECTION 26. Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are superseded by this Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above-written.

O'REILLY AUTOMOTIVE, INC.
233 South Patterson
Springfield, Missouri 65802



By:

Name:

Title:

Attention: General Counsel

Facsimile: (417) 829-5861


AGREED TO AND ACCEPTED:INDEMNITEE:



Name:

[Address]

[Facsimile]

--------------------------------------------------------------------------------